Cuyahoga County, No. 60435. On October 12, 1995, appellant filed a motion for relief from judgment. Appellant’s motion is, in substance, a request for reconsideration of this court’s entry of September 8,1995, and, as such, is untimely. Rule XIV, Section 1(C) of the Rules of Practice of the Supreme Court of Ohio, prohibits the filing of a document that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, effective October 19, 1995, that appellant’s motion for relief from judgment be, and hereby is, stricken.